DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Response to Amendment
This Action is in response to Preliminary Amendment filed on 11/12/2021.
Claims 1 has been cancelled and new claims 2-19 have been added.
Claims 1-19 are presented for examination. Claims 2, 8 and 14 are independent claims.
Claims 1-19 remain pending in this application.

Amendment to specification paragraph [0001] was received on 11/12/2021. The amendment has been entered.

Claim Objections
Claim(s) 5, 11 and 17 are objected to because of the following informalities:  
Claims 5, 11 and 17 recite an acronym "a GUI" in line 2.  Examiner recommends abbreviating GUI before its first use.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 8 and 14 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent # US 11,115,226 B2 in view of Nowak-Przygodzki et al. (hereinafter, Nowak, US 20190132265 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the instant application are obvious variation of the method claims of the U.S. Patent # US 11,115,226 B2, as shown in the table below:
Current Application (App. # 17/401,582)
U.S. Patent # US 11,115,226 B2
Claim 2: 
A computer-implemented method comprising: 
receiving, by a virtual meeting assistant, a meeting invite from a participant of a meeting; 

parsing, by the virtual meeting assistant, one or more meeting parameters from the meeting invite, the one or more meeting parameters enabling the virtual meeting assistant to join the meeting; 
electronically connecting, by the virtual meeting assistant, to a meeting environment based on the one or more meeting parameters parsed from the meeting invite; 
processing, by the virtual meeting assistant, speech from one or more meeting participants to generate meeting metadata; 
determining, via a background process that operates during the meeting and identifies when meeting participants leave the meeting, that meeting has concluded; 

subsequent to determining that the meeting has concluded, for a first participant of the one or more meeting participants: 
determining that a debrief setting associated with the first participant is activated and applicable to the meeting, 










electronically transmitting a link to the first participant that enables the first participant to provide a debrief, and 



subsequent to the first participant accessing the link, receiving the debrief, wherein the debrief is associated with the meeting metadata.
U.S. Patent # US 11,115,226 B2 does not teach electronically transmitting a link to the first participant that enables the first participant to provide a debrief.
However, Nowak discloses processing, by the virtual meeting assistant, speech from one or more meeting participants to generate meeting metadata (see [0012] and [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nowak with U.S. Patent # US 11,115,226 B2 to process, by the virtual meeting assistant, speech from one or more meeting participants to generate meeting metadata.
One of ordinary skill in the art would have been motivated so that the automated assistant performs speech-to-text processing on multiple distinct spoken utterances (see Abstract).
Claim 1: 
A method comprising: 
receiving, by a virtual meeting assistant, a meeting invite from one of a plurality of meeting participants of a meeting; 
parsing, by the virtual meeting assistant, a plurality of meeting parameters from the meeting invite, the plurality of parameters enabling the virtual meeting assistant to join the meeting; 
electronically connecting, by the virtual meeting assistant, to a meeting platform based on the plurality of meeting parameters parsed from the meeting invite; 



determining, via a background process that operates during the meeting and independently identifies when meeting participants leave the meeting, that meeting has concluded; and 
subsequent to determining that the meeting has concluded, for a first participant of the plurality of participants: 
determining, by the interactive virtual meeting assistant, that a debrief setting associated with the first participant is activated and applicable to the meeting, wherein determining, by the interactive virtual meeting assistant, that the debrief setting is activated and applicable to the meeting comprises accessing, by the interactive virtual meeting assistant, the debrief setting from a user profile associated with the first participant and stored in a data store, and wherein the debrief setting is activated for a meeting type associated with the meeting in which the first participant is a participant, 
electronically transmitting, by the interactive virtual meeting assistant, a request to the first participant for providing a debrief associated with the meeting, wherein the request comprises a link to an application that enables the first participant to provide the debrief, 
in response to the request, receiving, by the interactive virtual meeting assistant, the debrief associated with the meeting, generating, by the interactive virtual meeting assistant, a private association between the debrief and the meeting, the private association limiting access to the debrief only to the first participant, and generating, by the interactive virtual meeting assistant, a post meeting task from the debrief.

Claim 3: … wherein the debrief is a recorded audio and./or video message provided by the first participant.


Regarding claims 8 and 14, although the claims at issue are not identical, they are obvious variants of each other, and are not patentably distinct from each other because all of the limitations of the system claim (Claim 8) and corresponding non-transitory computer readable storage medium claim (Claim 14) in the instant application are met with respect to method claim of U.S. Patent # US 11,115,226 B2. In addition, U.S. Patent # US 11,115,226 B2 discloses corresponding system claim (Claim 14) and non-transitory computer readable storage medium claim (Claim 9).

Claims 3-7, 9-13 and 15-19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent # US 11,115,226 B2 in view of Nowak-Przygodzki et al. (hereinafter, Nowak, US 20190132265 A1) in view of Uehori et al. (hereinafter, Uehori, US 20080133600 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the instant application are obvious variation of the method claims of the U.S. Patent # US 11,115,226 B2, as shown in the table below:

Current Application (App. # 17/401,582)
U.S. Patent # US 11,115,226 B2
Claim 3: 
The computer-implemented method of claim 2, further comprising providing the debrief to a collaboration tool.
Regarding claim 3, U.S. Patent # US 11,115,226 B2 (modified by Nowak) teaches the method of claim 2, as set forth above.
U.S. Patent # US 11,115,226 B2 (modified by Nowak) does not teach providing the debrief to a collaboration tool.
Uehori discloses providing the debrief to a collaboration tool (see [0089]-[0091] in view of Fig.13 and Fig.16; also see [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Uehori with U.S. Patent # US 11,115,226 B2 (modified by Nowak) to provide the debrief to a collaboration tool.
One of ordinary skill in the art would have been motivated so that conference participant inputs his/her own note and reedits the minutes (Uehori: [0091]).
Claim 4: 
The computer-implemented method of claim 3, wherein the debrief is provided to the collaboration tool in a format that enables users of the collaboration tool to perform an action in association with the debrief.
Regarding claim 4, U.S. Patent # US 11,115,226 B2 (modified by Nowak and Uehori) teaches the method of claim 3, as set forth above.
Uehori further discloses wherein the debrief is provided to the collaboration tool in a format that enables users of the collaboration tool to perform an action in association with the debrief (see [0089]-[0091] in view of Fig.13 and Fig.16; also see [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Uehori with U.S. Patent # US 11,115,226 B2 (modified by Nowak) so that the debrief is provided to the collaboration tool in a format that enables users of the collaboration tool to perform an action in association with the debrief.
One of ordinary skill in the art would have been motivated so that conference participant inputs his/her own note and reedits the minutes (Uehori: [0091]).
Claim 5: 
The computer-implemented method of claim 2, further comprising generating a GUI associated with the meeting for presentation to the first participant, wherein the GUI comprises data associated with the debrief.
Regarding claim 5, U.S. Patent # US 11,115,226 B2 (modified by Nowak) teaches the method of claim 2, as set forth above.
U.S. Patent # US 11,115,226 B2 (modified by Nowak) does not teach generating a GUI associated with the meeting for presentation to the first participant, wherein the GUI comprises data associated with the debrief.
Uehori discloses generating a GUI associated with the meeting for presentation to the first participant, wherein the GUI comprises data associated with the debrief (see [0089]-[0091] in view of Fig.13 and Fig.16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Uehori with U.S. Patent # US 11,115,226 B2 (modified by Nowak) to generate a GUI associated with the meeting for presentation to the first participant, wherein the GUI comprises data associated with the debrief.
One of ordinary skill in the art would have been motivated so that conference participant inputs his/her own note and reedits the minutes (Uehori: [0091]).
Claim 6: 
The computer-implemented method of claim 2, wherein the meeting metadata comprises an action item memorialized during the meeting.
Regarding claim 6, U.S. Patent # US 11,115,226 B2 (modified by Nowak) teaches the method of claim 2, as set forth above.
U.S. Patent # US 11,115,226 B2 (modified by Nowak) does not teach wherein the meeting metadata comprises an action item memorialized during the meeting.
Uehori discloses wherein the meeting metadata comprises an action item memorialized during the meeting (see [0040] and [0047]; also see [0057]; also see [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Uehori with U.S. Patent # US 11,115,226 B2 (modified by Nowak) so that the meeting metadata comprises an action item memorialized during the meeting.
One of ordinary skill in the art would have been motivated so that conference participant inputs his/her own note and reedits the minutes (Uehori: [0091]).
Claim 7: 
The computer-implemented method of claim 2, wherein the meeting metadata comprises notes generated during the meeting.
Regarding claim 7, U.S. Patent # US 11,115,226 B2 (modified by Nowak) teaches the method of claim 2, as set forth above.
U.S. Patent # US 11,115,226 B2 (modified by Nowak) does not teach wherein the meeting metadata comprises notes generated during the meeting.
Uehori discloses wherein the meeting metadata comprises notes generated during the meeting (see [0089]-[0091] in view of Fig.13 and Fig.16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Uehori with U.S. Patent # US 11,115,226 B2 (modified by Nowak) so that the meeting metadata comprises notes generated during the meeting.
One of ordinary skill in the art would have been motivated so that conference participant inputs his/her own note and reedits the minutes (Uehori: [0091]).



With respect to Claims 9-13 and 15-19 respectively, the claims do not teach or further define over the limitations in claims 3-7 respectively. Therefore, claims 9-13 and 15-19 are rejected for the same reasons as set forth in claims 3-7 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 2-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanty et al. (hereinafter, Fanty, US 10403272 B1) in view of Nowak-Przygodzki et al. (hereinafter, Nowak, US 20190132265 A1) in view of Harvey et al. (hereinafter, Harvey, US 20060247962 A1) in view of Uehori et al. (hereinafter, Uehori, US 20080133600 A1).

Regarding claim 2, Fanty discloses a computer-implemented method comprising: 
receiving, by a virtual meeting assistant (see Fig.1:135 “intelligent assistant”), a meeting invite from a participant of a meeting (see Col.2: lines 10-25; intelligent assistant executing on a device, receives … a voice command generated by an end user of the device that instructs the device to join a virtual meeting); 
parsing, by the virtual meeting assistant, one or more meeting parameters from the meeting invite, the one or more meeting parameters enabling the virtual meeting assistant to join the meeting (see Col.6: line 41 – Col.8: line 62; natural language understanding (NLU) engine performs a preliminary analysis on recognized speech and contextual information; the intelligent assistant receives the meaning or intent of the recognized speech from the NLU engine 130 and uses the ascribed meaning along with contextual information to search for meeting information associated with a virtual meeting… to facilitate having the end user join a virtual meeting; textual information describing the meeting is parsed for a conference call phone number and passcode or participant code. For example, the textual information may contain the phrase “conference call number: 1-800-555-1212; participant code 9876”, which would indicate to the intelligent assistant 135 that the telephone number following the phrase “conference call number” should be used to connect to the conference call); 
electronically connecting, by the virtual meeting assistant, to a meeting environment based on the one or more meeting parameters parsed from the meeting invite (see Col.8: line 63 – Col.9: line 56; Once the intelligent assistant 135 obtains meeting information, the intelligent assistant can join the end user to the virtual meeting; Connecting to the conference call may occur at the time of the meeting or a short time before. Connecting may comprise dialing into a meeting over a wireless or wired connection. In other embodiments, connecting may comprise connecting to a web-based meeting over the internet); 
Although Fanty further teaches providing other services related to the call such as meeting notes (see Col.9: lines 10-11), Fanty does not explicitly disclose processing, by the virtual meeting assistant, speech from one or more meeting participants to generate meeting metadata; determining, via a background process that operates during the meeting and identifies when meeting participants leave the meeting, that meeting has concluded; subsequent to determining that the meeting has concluded, for a first participant of the one or more meeting participants: determining that a debrief setting associated with the first participant is activated and applicable to the meeting, electronically transmitting a link to the first participant that enables the first participant to provide a debrief, and subsequent to the first participant accessing the link, receiving the debrief, wherein the debrief is associated with the meeting metadata.
Nowak discloses processing, by the virtual meeting assistant, speech from one or more meeting participants to generate meeting metadata (see [0012]; Suppose participants in a first meeting discuss a number of action items that need to be resolved, and these action items are detected by a participating automated assistant and used, for instance, to generate a meeting summary; see [0021]; the meeting summary further includes a textual transcript of at least some of the multiple distinct spoken utterances); and
determining, via a background process that operates during the meeting (see [0037]; Automated assistant 120 may be implemented as, for example, computer programs running on one or more computers) and identifies when meeting participants leave the meeting, that meeting has concluded (see [0071] in view of Fig.2D; The third participant says, “OK, let's get out of here.” As described previously, automated assistant 120 may semantically process this utterance to infer that the meeting has concluded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nowak with Fanty to process, by the virtual meeting assistant, speech from one or more meeting participants to generate meeting metadata; and to determine, via a background process that operates during the meeting and identifies when meeting participants leave the meeting, that meeting has concluded.
One of ordinary skill in the art would have been motivated so that the automated assistant performs speech-to-text processing on multiple distinct spoken utterances (Nowak: Abstract).
Although Fanty further teaches providing other services related to the call such as meeting notes (see Col.9: lines 10-11), Fanty (modified by Nowak) does not explicitly disclose subsequent to determining that the meeting has concluded, for a first participant of the one or more meeting participants: determining that a debrief setting associated with the first participant is activated and applicable to the meeting, electronically transmitting a link to the first participant that enables the first participant to provide a debrief, and subsequent to the first participant accessing the link, receiving the debrief, wherein the debrief is associated with the meeting metadata.
Harvey discloses determining that meeting has concluded (implied from [0038]; meeting details are captured by encouraging each participant to enter meeting details soon after the conclusion of each meeting); 
subsequent to determining that the meeting has concluded (implied from [0038]; meeting details are captured by encouraging each participant to enter meeting details soon after the conclusion of each meeting), for a first participant of the one or more meeting participants: 
determining that a debrief setting associated with the first participant is activated and applicable to the meeting (implied from [0038]; only the meeting chair, or his/her designate, is sent a reminder to enter a synopsis of the meeting; Since only meeting chair or his or her designate are sent reminders to enter synopsis, it implies that this is done via accessing some setting/rules (e.g. see Fig.3: “Profile” that identifies person/ contact named ‘Bill Gates’ as ‘Chairman’ of ‘Microsoft’) that enables only the meeting chair to enter synopsis), 
electronically transmitting a link to the first participant that enables the first participant to provide a debrief ([0008]; the appointment software component further comprises a synopsis component configured to send a reminder to a meeting attendee after a scheduled end of a meeting, the reminder prompting the user to enter a synopsis of the meeting; also see [0038]; synopsis of the meeting corresponds to debrief associated with the meeting), and 
subsequent to the first participant accessing the link, receiving the debrief (implied from [0008]; the synopsis is stored by the synopsis component of the appointment software component), wherein the debrief is associated with the meeting metadata ([0038]; the entered notes and synopsis are stored in the proprietary database with a link to the meeting; the notes entered corresponds to the metadata captured).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Harvey with Fanty and Nowak to determine that meeting has concluded; and subsequent to determining that the meeting has concluded, for a first participant of the one or more meeting participants: determining that a debrief setting associated with the first participant is activated and applicable to the meeting, electronically transmitting a link to the first participant that enables the first participant to provide a debrief, and subsequent to the first participant accessing the link, receiving the debrief, wherein the debrief is associated with the meeting metadata.
One of ordinary skill in the art would have been motivated to enable the participant to enter a synopsis of the meeting soon after the conclusion of each meeting (Harvey: [0038]).

NOTE: Based on the teachings in [0008] and [0038] of Harvey that discloses that an email reminder is sent to at least one attendee of the meeting asking/ prompting the attendee to enter the attendee's notes on the meeting (i.e. meeting details/ synopsis) soon after the conclusion of the meeting, and that such entered notes and synopsis from attendee(s) are stored in the proprietary database, it would be inherent that such prompt/ request would comprise link to an application that enables the attendee(s) to provide the synopsis. Although, the limitation “electronically transmitting a link to the first participant that enables the first participant to provide a debrief” is inherent in the cited reference to Harvey, in the interest of compact prosecution and advancing prosecution, examiner also presents secondary art to clearly show the critical step of prompt/ request comprises a link to an application that enables the first participant to provide the debrief input.

Uehori discloses electronically transmitting a link to the first participant that enables the first participant to provide a debrief (see [0079]; after the minutes is produced, a mail distributing unit 51 produces an e-mail message containing the URL at which the minutes can be accessed. The e-mail is then sent to the preset mail addresses. FIG. 13 shows an example of the conference minutes to be sent to users; also see [0089]-[0090] and [0023]; When a conference participant who has received the minutes via e-mail presses a reedit button contained in the e-mail, the reuse URL is selected. As the reuse URL is selected, the conference information management server 15 causes the user terminal 2 to display the minutes editing screen shown in FIG. 16; also see [0073]; A user (a reediting user) that has received the minutes reedits the minutes); and
subsequent to the first participant accessing the link, receiving the debrief (see [0089]-[0090] and [0023] in view of FIG. 16; When a conference participant who has received the minutes via e-mail presses a reedit button contained in the e-mail, the reuse URL is selected. As the reuse URL is selected, the conference information management server 15 causes the user terminal 2 to display the minutes editing screen shown in FIG. 16; also see [0040]; also see [0073]; A user (a reediting user) that has received the minutes reedits the minutes), wherein the debrief is associated with the meeting metadata (see Fig.9 showing minutes text-notes with other conference metadata).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Uehori with Fanty, Nowak and Harvey to electronically transmitting a link to the first participant that enables the first participant to provide a debrief, and subsequent to the first participant accessing the link, receiving the debrief, wherein the debrief is associated with the meeting metadata.
One of ordinary skill in the art would have been motivated so that conference participant inputs his/her own note and reedits the minutes (Uehori: [0091]).

With respect to Claim(s) 8 and 14, the claims list all the same elements of claim 1, but in a system (see Fig.1:100) comprising a memory storage (see Fig.1:115 and/or 120) and a processing unit (see Fig.1:110; also see Col.3: lines 31-41); and a non-transitory computer readable medium (see Col.3: lines 31-41; also see claim 9) that stores a set of instructions to perform the steps of claim 1, rather than the method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 8 and 14.

Regarding claim 3, Fanty (modified by Nowak and Harvey and Uehori) discloses the method of claim 2, as set forth above. In addition, Uehori further discloses providing the debrief to a collaboration tool (see [0089]-[0091] in view of Fig.13 and Fig.16; the reuse URL is selected, the conference information management server 15 causes the user terminal 2 to display the conference minutes editing screen shown in FIG. 16; also see [0073]; A user (a reediting user) that has received the minutes reedits the minutes; examiner articulates that conference minutes editing/ reediting screen shown in FIG. 16 where conference participants can reedited conference minutes corresponds to a collaboration tool).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Uehori with Fanty, Nowak and Harvey to provide the debrief to a collaboration tool.
One of ordinary skill in the art would have been motivated so that conference participant inputs his/her own note and reedits the minutes (Uehori: [0091]).

Regarding claim 4, Fanty (modified by Nowak and Harvey and Uehori) discloses the method of claim 3, as set forth above. In addition, Uehori further discloses wherein the debrief is provided to the collaboration tool in a format that enables users of the collaboration tool to perform an action in association with the debrief (see [0089]-[0091] in view of Fig.13 and Fig.16; the reuse URL is selected, the conference information management server 15 causes the user terminal 2 to display the conference minutes editing screen shown in FIG. 16; also see [0073]; A user (a reediting user) that has received the minutes reedits the minutes; examiner articulates that conference minutes editing/ reediting screen shown in FIG. 16 where conference participants can reedited conference minutes corresponds to a collaboration tool; examiner also articulates that editing/ reediting screen format that enables conference participants to reedit (update) the minutes corresponds to collaboration tool format that enables users of the collaboration tool to perform an action).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Uehori with Fanty, Nowak and Harvey so that the debrief is provided to the collaboration tool in a format that enables users of the collaboration tool to perform an action in association with the debrief.
One of ordinary skill in the art would have been motivated so that conference participant inputs his/her own note and reedits the minutes (Uehori: [0091]).

Regarding claim 5, Fanty (modified by Nowak and Harvey and Uehori) discloses the method of claim 2, as set forth above. In addition, Uehori further discloses generating a GUI associated with the meeting (see Fig.16) for presentation to the first participant, wherein the GUI comprises data associated with the debrief (see [0089]-[0091] in view of Fig.13 and Fig.16; display the conference minutes editing screen shown in FIG. 16; examiner articulates action items and/or notes correspond to data associated with the debrief).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Uehori with Fanty, Nowak and Harvey to generate a GUI associated with the meeting for presentation to the first participant, wherein the GUI comprises data associated with the debrief.
One of ordinary skill in the art would have been motivated so that conference participant inputs his/her own note and reedits the minutes (Uehori: [0091]).

Regarding claim 6, Fanty (modified by Nowak and Harvey and Uehori) discloses the method of claim 2, as set forth above. In addition, Uehori further discloses wherein the meeting metadata comprises an action item memorialized during the meeting (see [0040] and [0047]; also see [0057]; produce the conference minutes by inputting action items and the text notes made during the conference into the conference minutes template. The conference minutes may be produced during the conference; also see [0079]; the minutes producing unit 21 produces the minutes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Uehori with Fanty, Nowak and Harvey so that the meeting metadata comprises an action item memorialized during the meeting.
One of ordinary skill in the art would have been motivated so that conference participant inputs his/her own note and reedits the minutes (Uehori: [0091]).

Regarding claim 7, Fanty (modified by Nowak and Harvey and Uehori) discloses the method of claim 2, as set forth above. In addition, Uehori further discloses wherein the meeting metadata comprises notes generated during the meeting (see [0040] and [0047]; also see [0057]; produce the conference minutes by inputting action items and the text notes made during the conference into the conference minutes template. The conference minutes may be produced during the conference; also see [0079]; the minutes producing unit 21 produces the minutes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Uehori with Fanty, Nowak and Harvey so that the meeting metadata comprises notes generated during the meeting.
One of ordinary skill in the art would have been motivated so that conference participant inputs his/her own note and reedits the minutes (Uehori: [0091]).

With respect to Claims 9-13 and 15-19 respectively, the claims do not teach or further define over the limitations in claims 3-7 respectively. Therefore, claims 9-13 and 15-19 are rejected for the same reasons as set forth in claims 3-7 respectively.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Singh et al. (US 20170126755 A1) discloses parsing the email invite to extract invitee information, attachments, and meeting timing.
Lopez Venegas et al. (US 20170310716 A1) teaches identify actions by parsing and analyzing meeting data (e.g., speech, text, images, and video) in relation to an occurrence of a metadata trigger.
Bargetzi et al. (US 20170006162 A1) discloses a conferencing application that can parse a dialing string from a meeting event body.
Saez (US 20170339199 A1) teaches a virtual meeting attendee that may be scheduled into meetings as a meeting participant by users of a computerized meeting platform.
Feng et al. (WO 2015127768 A1) discloses a conferencing application that can parse a dialing string from a meeting event body.
Sambhar (EP 2317692 B1) teaches virtual meeting attendee to enhance communications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453